DETAILED ACTION
Claims 1 and 7are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The objection to claims 4 and 7 because of informalities is withdrawn in light of Applicant’s amendment to the claims. 
The rejection of claim 4 under 35 U.S.C. 112(d) or 35 U.S.C. 112(pre-AIA ), fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in light of Applicant’s amendment to the claim.  
The rejection of claims 8-9 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rojas-Barros et al (2005, https://www.sunflowernsa.com/uploads/research/218/ Rojas_PowderyMildew_2.pdf) is withdrawn in light of Applicant’s cancellation of the claims.
The rejection of claims 1 and 4 under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. PP31819 is withdrawn in light of Applicant’s amendment to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The rejection is repeated for reasons of record as set forth in the Office action mailed 2 May 2022.  Applicant’s arguments filed 2 August 2022 have been fully considered but they are not persuasive.  The previous part B of the rejection was made moot by applicant’s cancellation of claims 8-9.
The specification that interspecific Helianthus plant SUR67-1 was produced from a cross of female parent interspecific hybrid H. annuus x H. argophyllus HELAC0001 with male parent H. debilis plant HELAB0103-2V (example 1).
The claims require interspecific Helianthus plant SUR67-1 wherein representative seeds have been deposited under ATCC Accession No. PTA-125012.  The specification does not provide a sufficient description of SUR67-1.
When HELAC0001 forms gametes, there will be crossing over and a mixture of gametes, each having chromosomes containing different proportions of the H. annuus and H. argophyllus parents.  There is no indication that the H. annuus and H. argophyllus parents were inbreds, and each gamete produced by the HELAC0001 hybrid will have different genes from each of the parents of the H. annuus and H. argophyllus parents.  The result is that the gametes are a very large and very genetically diverse genus encompassing millions of species.    
There is also no indication that the HELAB0103-2V H. debilis plant is an inbred.  Each gamete produced by HELAB0103-2V will have chromosomes containing different proportions of genetic material from each of genes from each of HELAB0103-2V’s parents.  Its gametes are also a very large and very genetically diverse genus encompassing millions of species.   
When the large genus of gametes from HELAC0001 are crossed with the large genus of gametes from HELAB0103-2V, a very large genus of seeds is formed.  
It is not clear what interspecific Helianthus plant SUR67-1 is.  It is not clear if it is grown from a single selection from the very large genus of seeds or if is a population of plants grown from that very large genus of seeds.  
There is also no indication that SUR67-1 is an inbred, and the reference to it as a hybrid (e.g., example 1), indicates that it is not.
The structural features that distinguish SUR67-1 from other H. annuus x H. argophyllus x H. debilis plants are not described in the specification.
Unless SUR67-1 is an inbred, it will not produce seeds that are genetically identical to itself.  Unless HELAC0001 and HELAB0103-2V are inbreds, when they are crossed they will not produce seeds that are genetically identical to SUR67-1.  
The specification does not describe SUR67-1 other than to show it has a larger width, height and flower diameter than its parents, who are not known in the art, and that it has powdery mildew resistance (Table 1).  This is not a sufficient description.  A deposit is not substitute for a description of a claimed invention.  See MPEP 2163 I:
An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it") … An application specification may show actual reduction to practice by describing testing of the claimed invention or, in the case of certain biological materials, by specifically describing a deposit made in accordance with 37 CFR 1.801 et seq. See Enzo Biochem, 323 F.3d at 965, 63 USPQ2d at 1614 ("reference in the specification to a deposit may also satisfy the written description requirement with respect to a claimed material"); see also Deposit of Biological Materials for Patent Purposes, Final Rule, 54 Fed. Reg. 34,864 (August 22, 1989) ("The requirement for a specific identification is consistent with the description requirement of the first paragraph of 35 U.S.C. 112, and to provide an antecedent basis for the biological material which either has been or will be deposited before the patent is granted." Id. at 34,876. "The description must be sufficient to permit verification that the deposited biological material is in fact that disclosed. Once the patent issues, the description must be sufficient to aid in the resolution of questions of infringement." Id. at 34,880.) Such a deposit is not a substitute for a written description of the claimed invention. The written description of the deposited material needs to be as complete as possible because the examination for patentability proceeds solely on the basis of the written description. See, e.g., In re Lundak, 773 F.2d 1216, 227 USPQ 90 (Fed. Cir. 1985); see also 54 Fed. Reg. at 34,880 ("As a general rule, the more information that is provided about a particular deposited biological material, the better the examiner will be able to compare the identity and characteristics of the deposited biological material with the prior art."). (emphasis added)

Hence, Applicant has not, in fact, described SUR67-1, and the specification fails to provide an adequate written description of the claimed invention.
Therefore, given the lack of written description in the specification with regard to the structural and functional characteristics of the claimed compositions, Applicant does not appear to have been in possession of the claimed genus at the time this application was filed.
Response to Arguments
Applicant urges that the seed deposit serves as the description, citing Enzo (response pg 3).
This is not found persuasive.  As it appears that neither parent HELAC0001 nor parent HELAB0103-2V are inbreds, crosses between these plants produce plants of millions and millions of different genotypes.  The specification does not describe if SUR67-1 is a single selection of one of those genotypes, if it is a subset of those genotypes, or if is all possible genotypes produced from the cross. 
If SUR67-1 is not a single selection of one of those genotypes, then the 650 seeds in the deposit are only a very small subset of the millions and millions of different genotypes produced in a cross between HELAC0001 and HELAB0103-2V.  Are genotypes not in the deposit encompassed by the claim?  If seed becomes nonviable, can the genotypes in the current deposit be replicated?
There is also no indication that SUR67-1 is an inbred, and the reference to it as a hybrid (e.g., example 1), indicates that it is not.
The structural features that distinguish SUR67-1 from other H. annuus x H. argophyllus x H. debilis plants are not described in the specification.
Unless SUR67-1 is an inbred, it will not produce seeds that are genetically identical to itself.  Unless HELAC0001 and HELAB0103-2V are inbreds, when they are crossed they will not produce seeds that are genetically identical to SUR67-1.  
Applicant urges that example 1 describes the making of SUR67-1 and example 2 describes its powdery mildew resistance (response pg 3).
This is not found persuasive.  Example 1 appears to merely describe a cross between a nondescribed H. annuus x H. argophyllus hybrid with nondescribed H. debilis.  Example 2 merely describes the phenotypic powdery mildew resistance of a SUR67-1 plant.  This is not a complete description of the claimed seed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. PP31819. Although the claims at issue are not identical, they are not patentably distinct from each other.
The plant of SUR67-1, claimed in ‘819, makes obvious the seed that grows into it, as claimed in the saint application.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne R. Kubelik, Ph.D., whose telephone number is (571) 272-0801.  The examiner can normally be reached Monday through Friday, 9:00 am - 5:00 pm Eastern.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached at (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anne Kubelik/Primary Examiner, Art Unit 1662